UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 0523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record The Dreyfus Fund Incorporated ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management - - ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076 X102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Quillen For For Management 1.2 Elect Director William J. Crowley Jr. For For Management 1.3 Elect Director Kevin S. Crutchfield For For Management 1.4 Elect Director E. Linn Draper, Jr. For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director John W. Fox, Jr. For For Management 1.7 Elect Director P. Michael Giftos For For Management 1.8 Elect Director Joel Richards, III For For Management 1.9 Elect Director James F. Roberts For For Management 1.10 Elect Director Ted G. Wood For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management - - AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. R. Brooks For For Management 1.2 Elect Director Donald M. Carlton For For Management 1.3 Elect Director James F. Cordes For For Management 1.4 Elect Director Ralph D. Crosby, Jr. For For Management 1.5 Elect Director Linda A. Goodspeed For For Management 1.6 Elect Director Thomas E. Hoaglin For For Management 1.7 Elect Director Lester A. Hudson, Jr. For For Management 1.8 Elect Director Michael G. Morris For For Management 1.9 Elect Director Lionel L. Nowell III For For Management 1.10 Elect Director Richard L. Sandor For For Management 1.11 Elect Director Kathryn D. Sullivan For For Management 1.12 Elect Director Sara Martinez Tucker For For Management 1.13 Elect Director John F. Turner For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management - - AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder - - AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073 E105 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Gochnauer For For Management 1.2 Elect Director Edward E. Hagenlocker For For Management 1.3 Elect Director Henry W. McGee For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management - - AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder - - AMR CORPORATION Ticker: AMR Security ID: 001765106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerard J. Arpey For For Management 1.2 Elect Director John W. Bachmann For For Management 1.3 Elect Director David L. Boren For For Management 1.4 Elect Director Armando M. Codina For For Management 1.5 Elect Director Rajat K. Gupta For For Management 1.6 Elect Director Alberto Ibarguen For For Management 1.7 Elect Director Ann M. Korologos For For Management 1.8 Elect Director Michael A. Miles For For Management 1.9 Elect Director Philip J. Purcell For For Management 1.10 Elect Director Ray M. Robinson For Withhold Management 1.11 Elect Director Judith Rodin For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Roger T. Staubach For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder AMYLIN PHARMACEUTICALS, INC. Ticker: AMLN Security ID: 032346108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adrian Adams For For Management 1.2 Elect Director Teresa Beck For For Management 1.3 Elect Director M. Kathleen Behrens, For For Management Ph.D. 1.4 Elect Director Daniel M. Bradbury For For Management 1.5 Elect Director Paul N. Clark For For Management 1.6 Elect Director Paulo F. Costa For For Management 1.7 Elect Director Alexander Denner, Ph.D.For For Management 1.8 Elect Director Karin Eastham For For Management 1.9 Elect Director James R. Gavin III, For For Management M.D., Ph.D. 1.10 Elect Director Jay S. Skyler, M.D. For For Management 1.11 Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management - - APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings - - AUTOLIV INC. Ticker: ALV Security ID: 052800109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Walter Kunerth For For Management 1.3 Elect Director Lars Nyberg For For Management 1.4 Elect Director Lars Westerberg For For Management 2 Ratify Auditors For For Management BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For Against Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For Against Management 12 Elect Director Charles O. Rossotti For Against Management 13 Elect Director Robert W. Scully For Against Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against For Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040 H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For Against Management 3 Elect Director Mayo A. Shattuck III For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder 7 Declassify the Board of Directors Against For Shareholder CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 2 Elect Sir Jonathon Band As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 8 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 9 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 10 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 11 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 12 Reelect Laura Weil As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 13 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 14 Reelect Uzi Zucker As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation. 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc. 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2009 18 Approve The Directors Remuneration For For Management Report Of Carnival Plc For The Year Ended November 30, 2009 19 Authorize Issue of Equity with For For Management Pre-emptive Rights 20 Authorize Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Shares for Market Purchase For For Management 22 Stock Retention/Holding Period Against For Shareholder 23 Transact Other Business (Non-Voting) None None Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David M. Cordani For For Management 2 Elect Director Isaiah Harris, Jr. For For Management 3 Elect Director Jane E. Henney, M.D. For For Management 4 Elect Director Donna F. Zarcone For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Non-Employee Director Omnibus For For Management Stock Plan CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Phillip Humann For For Management 1.2 Elect Director Suzanne B. Labarge For For Management 1.3 Elect Director Veronique Morali For For Management 1.4 Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 a Elect Craig Arnold as Director For For Management 2 b Elect Robert H. Brust as Director For For Management 2 c Elect John M. Connors, Jr. as Director For For Management 2 d Elect Christopher J. Coughlin as For For Management Director 2 e Elect Timothy M. Donahue as Director For For Management 2 f Elect Kathy J. Herbert as Director For For Management 2 g Elect Randall J. Hogan, III as Director For For Management 2 h Elect Richard J. Meelia as Director For Abstain Management 2 i Elect Dennis H. Reilley as Director For For Management 2 j Elect Tadataka Yamada as Director For For Management 2 k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Bernhard For For Management 2 Elect Director Franklin R. Chang-Diaz For For Management 3 Elect Director Robert K. Herdman For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director William I. Miller For For Management 7 Elect Director Georgia R. Nelson For For Management 8 Elect Director Theodore M. Solso For For Management 9 Elect Director Carl Ware For For Management 10 Ratify Auditors For For Management DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William P. Barr For For Management 1.2 Elect Director Peter W. Brown For For Management 1.3 Elect Director George A. Davidson, Jr. For For Management 1.4 Elect Director Thomas F. Farrell II For For Management 1.5 Elect Director John W. Harris For For Management 1.6 Elect Director Robert S. Jepson, Jr. For For Management 1.7 Elect Director Mark J. Kington For For Management 1.8 Elect Director Margaret A. McKenna For For Management 1.9 Elect Director Frank S. Royal For For Management 1.10 Elect Director Robert H. Spilman, Jr. For For Management 1.11 Elect Director David A. Wollard For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Reduce Supermajority Vote Requirement For For Management 7 Amend Quorum Requirements For For Management 8 Adopt Renewable Energy Production Goal Against Against Shareholder 9 Stop Construction of Nuclear Reactor at Against Against Shareholder North Anna Facility 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Directors James L. Koley For For Management 7 Elect Director Robert A. Livingston For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Bernard G. Rethore For For Management 10 Elect Director Michael B. Stubbs For For Management 11 Elect Director Mary A. Winston For For Management 12 Ratify Auditors For For Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Paul Polman For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For Against Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management 15 Report on Environmental Remediation in Against Against Shareholder Midland Area 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138 E109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Adams For For Management 2 Elect Director Terence D. Martin For For Management 3 Elect Director Ronald G. Rogers For Against Management 4 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200 T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn A. Hewson For For Management 10 Elect Director Lois D. Juliber For For Management 11 Elect Director Ellen J. Kullman For For Management 12 Elect Director William K. Reilly For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Human Rights Policy to Address Against Against Shareholder Seed Saving EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266 R108 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. David Hoover For For Management 1.2 Elect Director John C. Hunter For For Management 1.3 Elect Director John E. Klein For For Management 1.4 Elect Director John R. Roberts For For Management 2 Ratify Auditors For For Management ENSCO INTERNATIONAL PLC Ticker: ESV Security ID: 26874Q100 Meeting Date: DEC 22, 2009 Meeting Type: Special Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation [from For For Management Delaware to England] 2 Adjourn Meeting For For Management ENSCO PLC Ticker: ESV Security ID: 29358 Q109 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Thomas Kelly II as Class II For For Management Director 2 Elect Rita Rodriguez as Class II For For Management Director 3 Appoint KPMG LLP as US Independent For For Management Registered Public Accounting Firm for 2010 4 Appoint KPMG Audit plc as Auditors and For For Management Authorise Their Remuneration 5 Re-approve the Ensco 2005 Cash For For Management Incentive Plan ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: 518439104 Meeting Date: NOV 13, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For For Management 2 Ratify Auditors For For Management FEDEX CORPORATION Ticker: FDX Security ID: 31428 X106 Meeting Date: SEP 28, 2009 Meeting Type: Annual Record Date: AUG 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect DirectorJudith L. Estrin For For Management 1.4 Elect Director J.R. Hyde, III For For Management 1.5 Elect Director Shirley A. Jackson For Against Management 1.6 Elect Director Steven R. Loranger For Against Management 1.7 Elect Director Gary W. Loveman For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director Joshua I. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For Against Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against For Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Adopt Principles for Health Care Reform Against Against Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Charles Crocker For For Management 1.3 Elect Director Joseph R. Hardiman For For Management 1.4 Elect Director Robert D. Joffe For For Management 1.5 Elect Director Charles B. Johnson For For Management 1.6 Elect Director Gregory E. Johnson For For Management 1.7 Elect Director Rupert H. Johnson, Jr. For For Management 1.8 Elect Director Thomas H. Kean For For Management 1.9 Elect Director Chutta Ratnathicam For For Management 1.10 Elect Director Peter M. Sacerdote For For Management 1.11 Elect Director Laura Stein For For Management 1.12 Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director Michael D. Fraizer For For Management 3 Elect Director Nancy J. Karch For For Management 4 Elect Director J. Robert "Bob" Kerrey For For Management 5 Elect Director Risa J. Lavizzo-Mourey For For Management 6 Elect Director Christine B. Mead For For Management 7 Elect Director Thomas E. Moloney For For Management 8 Elect Director James A. Parke For For Management 9 Elect Director James S. Riepe For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against Against Shareholder 13 Report on Political Contributions Against Against Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings HESS CORPORATION Ticker: HES Security ID: 42809 H107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N.F. Brady For Withhold Management 1.2 Elect Director G.P. Hill For For Management 1.3 Elect Director T.H. Kean For Withhold Management 1.4 Elect Director F.A. Olson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HOME DEPOT, INC., THE Ticker: HD Security ID: 437076102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Provide Right to Act by Written Consent Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder 17 Prepare Employment Diversity Report Against Against Shareholder 18 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Connie R. Curran For For Management 2 Elect Director Heino von Prondzynski For For Management 3 Elect Director Mark F. Wheeler For For Management 4 Ratify Auditors For For Management HUMAN GENOME SCIENCES, INC. Ticker: HGSI Security ID: 444903108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Danzig For For Management 1.2 Elect Director Jurgen Drews For For Management 1.3 Elect Director Maxine Gowen For For Management 1.4 Elect Director Tuan Ha-Ngoc For For Management 1.5 Elect Director A. N. 'Jerry' Karabelas For For Management 1.6 Elect Director John L. LaMattina For For Management 1.7 Elect Director Augustine Lawlor For For Management 1.8 Elect Director H. Thomas Watkins For For Management 1.9 Elect Director Robert C. Young For For Management 2 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For Against Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against Against Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KBR, INC. Ticker: KBR Security ID: 48242 W106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey E. Curtiss For For Management 1.2 Elect Director William P. Utt For For Management 2 Ratify Auditors For For Management 3 Review and Assess Human Rights Policies Against Against Shareholder 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity KING PHARMACEUTICALS, INC. Ticker: KG Security ID: 495582108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin S. Crutchfield For For Management 1.2 Elect Director E.W. Deavenport Jr. For For Management 1.3 Elect Director Elizabeth M. Greetham For For Management 1.4 Elect Director Philip A. Incarnati For For Management 1.5 Elect Director Gregory D. Jordan For For Management 1.6 Elect Director Brian A. Markison For For Management 1.7 Elect Director R. Charles Moyer For For Management 1.8 Elect Director D. Greg Rooker For For Management 1.9 Elect Director Derace L. Schaffer For For Management 1.10 Elect Director Ted G. Wood For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder KROGER CO., THE Ticker: KR Security ID: 501044101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Adopt Majority Voting for Uncontested For For Management Election of Directors 16 Ratify Auditors For For Management 17 Report on Climate Change Against Against Shareholder LINCOLN NATIONAL CORP. Ticker: LNC Security ID: 534187109 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Avery For For Management 1.2 Elect Director William H. Cunningham For For Management 1.3 Elect Director William Porter Payne For For Management 1.4 Elect Director Patrick S. Pittard For Withhold Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For Withhold Management 1.2 Elect Director Waldemar A. Carlo, M.D. For Withhold Management 1.3 Elect Director Michael B. Fernandez For Withhold Management 1.4 Elect Director Roger K. Freeman, M.D. For Withhold Management 1.5 Elect Director Paul G. Gabos For Withhold Management 1.6 Elect Director Dany Garcia For Withhold Management 1.7 Elect Director Pascal J. Goldschmidt, For Withhold Management M.D. 1.8 Elect Director Manuel Kadre For Withhold Management 1.9 Elect Director Roger J. Medel, M.D. For Withhold Management 1.10 Elect Director Donna E. Shalala, Ph.D. For For Management 1.11 Elect Director Enrique J. Sosa, Ph.D. For Withhold Management 2 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan METLIFE, INC. Ticker: MET Security ID: 59156 R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee K. Boothby For For Management 1.2 Elect Director Philip J. Burguieres For For Management 1.3 Elect Director Pamela J. Gardner For For Management 1.4 Elect Director John Randolph Kemp III For For Management 1.5 Elect Director J. Michael Lacey For For Management 1.6 Elect Director Joseph H. Netherland For For Management 1.7 Elect Director Howard H. Newman For For Management 1.8 Elect Director Thomas G. Ricks For For Management 1.9 Elect Director Juanita F. Romans For For Management 1.10 Elect Director C. E. (Chuck) Shultz For For Management 1.11 Elect Director J. Terry Strange For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Robert G. Miller For For Management 4 Elect Director Blake W. Nordstrom For For Management 5 Elect Director Erik B. Nordstrom For For Management 6 Elect Director Peter E. Nordstrom For For Management 7 Elect Director Philip G. Satre For For Management 8 Elect Director Robert D. Walter For For Management 9 Elect Director Alison A. Winter For For Management 10 Approve Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas D. Bell, Jr. For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Landon Hilliard For For Management 4 Elect Director Burton M. Joyce For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Amend Executive Incentive Bonus Plan For For Management 9 Report on Political Contributions Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For For Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Reimburse Proxy Contest Expenses Against For Shareholder 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 7 Reduce Supermajority Vote Requirement Against For Shareholder - - ORACLE CORP. Ticker: ORCL Security ID: 68389 X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder - - PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Kassling For For Management 1.2 Elect Director Robert J. Kohlhepp For For Management 1.3 Elect Director Giulio Mazzalupi For For Management 1.4 Elect Director Klaus-Peter Muller For For Management 1.5 Elect Director Joseph M. Scaminace For For Management 1.6 Elect Director Wolfgang R. Schmitt For For Management 1.7 Elect Director Markos I. Tambakeras For For Management 1.8 Elect Director James L. Wainscott For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert R. Gamper, Jr. For For Management 2 Elect Director Conrad K. Harper For For Management 3 Elect Director William V. Hickey For For Management 4 Elect Director Ralph Izzo For For Management 5 Elect Director Shirley Ann Jackson For Against Management 6 Elect Director David Lilley For For Management 7 Elect Director Thomas A. Renyi For For Management 8 Elect Director Hak Cheol Shin For For Management 9 Elect Director Richard J. Swift For For Management 10 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management STANLEY BLACK & DECKER, INC. Ticker: SWK Security ID: 854502101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director John G. Breen For Withhold Management 1.3 Elect Director George W. Buckley For For Management 1.4 Elect Director Virgis W. Colbert For Withhold Management 1.5 Elect Director Manuel A. Fernandez For For Management 1.6 Elect Director Benjamin H. Griswold, IV For For Management 1.7 Elect Director Anthony Luiso For For Management 1.8 Elect Director John F. Lundgren For Withhold Management 1.9 Elect Director Robert L. Ryan For For Management 2 Ratify Auditors For For Management STANLEY WORKS, THE Ticker: SWK Security ID: 854616109 Meeting Date: MAR 12, 2010 Meeting Type: Special Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Certificate Of Incorporation For For Management Increasing Authorized Common Stock and Changing Company Name 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Mary Elizabeth Burton For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings TARGET CORPORATION Ticker: TGT Security ID: 87612 E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TERADATA CORPORATION Ticker: TDC Security ID: 88076 W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management TEXTRON INC. Ticker: TXT Security ID: 883203101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen M. Bader For For Management 2 Elect Director R. Kerry Clark For Against Management 3 Elect Director Ivor J. Evans For Against Management 4 Elect Director Lord Powell of Bayswater For Against Management 5 Elect Director James L. Ziemer For For Management 6 Approve Option Exchange Program For For Management 7 Declassify the Board of Directors and For For Management Adjust Par Value of Preferred Stock 8 Ratify Auditors For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For Against Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912 P106 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 To Approve Payment Of A Distribution To For For Management Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). 2 To Approve Any Adjournments Or For Against Management Postponements Of Theextraordinary General Meeting. 3 Transact Other Business (Voting) For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Edward Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect William Stavropoulos as For For Management Director 3.10 Reelect Sandra Wijnberg as Director For For Management 3.11 Reelect R. David Yost as Director For For Management 4 a Ratify Deloitte AG as Auditors For For Management 4 b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4 c Ratify PricewaterhouseCoopers AG as For For Management Special Auditor 5 a Approve Carrying Forward of Net Loss For For Management 5 b Approve CHF 407.4 Million Reduction in For For Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For For Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Against Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Hotz For Withhold Management 2 Approve Restricted Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913 Y100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruben M. Escobedo For For Management 2 Elect Director Bob Marbut For Against Management 3 Elect Director Robert A. Profusek For Against Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Report on Rainforest Sustainability Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against Against Shareholder Indiana to Delaware] WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For Against Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For Against Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For Against Management 7 Election Director Richard D. McCormick For Against Management 8 Election Director Mackey J. McDonald For Against Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For For Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For Against Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder WHOLE FOODS MARKET, INC. Ticker: WFMI Security ID: 966837106 Meeting Date: MAR 8, 2010 Meeting Type: Annual Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Elstrott For For Management 1.2 Elect Director Gabrielle E. Greene For For Management 1.3 Elect Director Hass Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John P. Mackey For For Management 1.6 Elect Director Jonathan A. Seiffer For For Management 1.7 Elect Director Morris J. Siegel For For Management 1.8 Elect Director Jonathan D. Sokoloff For For Management 1.9 Elect Director Ralph Z. Sorenson For For Management 1.10 Elect Director W.A. (Kip) Tindell, III For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder 4 Amend Articles/Bylaws/Charter Against For Shareholder Removal of Directors 5 Adopt a Policy Establishing an Against Against Shareholder Engagement Process with Proponents to Shareholder Proposals 6 Adopt and Disclose Succession Planning Against Against Shareholder Policy WYETH Ticker: WYE Security ID: Meeting Date: JUL 20, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management Elect Director Robert M. Amen For Against Management Elect Director Michael J. Critelli For Against Management Elect Director Frances D. Fergusson For For Management Elect Director Victor F. Ganzi For Against Management Elect Director Robert Langer For For Management Elect Director John P. Mascotte For Against Management Elect Director Raymond J. McGuire For For Management Elect Director Mary Lake Polan For For Management Elect Director Bernard Poussot For For Management Elect Director Gary L. Rogers For Against Management Elect Director John R. Torell III For For Management 4 Ratify Auditors For For Management 5 Report on Political Contributions Against Against Shareholder 6 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
